                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

 TANYA M. TEEGARDEN,                                   )
                                                       )
                                     Plaintiff,        )
                                                       )     Case No. 4:18-CV-00554-SRB
 v.                                                    )
                                                       )
 GOLD CROWN MANAGEMENT, LLC and                        )
 NEVIN DEWAR,                                          )
                                                       )
                                     Defendants.       )


                                ANSWER DEFENDANT
                           GOLD CROWN MANAGEMENT, LLC

       COMES NOW Defendant Gold Crown Management, LLC (“GCM”) and submits herewith

its Answer to Plaintiff’s Second Amended Complaint.


                                             PARTIES

       1.      Defendant does not know the truth of the allegations in ¶1 and therefore does not

admit but requires proof thereof by plaintiff.

       2.      Denied.

       3.      Admitted.

       4.      Admitted.

       5.      Admitted.

       6.      Admitted as to GCM. Denied as to Dewar.

       7.      Denied.

       8.      All allegations except that Dewar resides in the State of Kansas and is a part owner

of GCM are denied. Nevin Dewar is an American citizen, born in the United States who has




           Case
4814-3691-9194, v. 34:18-cv-00554-SRB   Document
                                              1 95 Filed 07/24/19 Page 1 of 15
resided in the United States the entirety of his life. Nevin Dewar’s country of origin is the United

States of America.

       9.      All allegations denied except that Vijay Dewar is part owner of GCM and that Vijay

Dewar’s country of origin is India.


                                JURISDICTION AND VENUE

       10.     Objection: The allegations of ¶10 are legal conclusions and not a short plain

statement of fact. Having objected, Defendants admit that this Court has jurisdiction to adjudicate

P’s claims against GCM only.

       11.     Denied.

       12.     Admitted.

       13.     Admitted.

       14.     Admitted.

       15.     Denied.


                                 GENERAL ALLEGATIONS

       16.     Denied.

       17.     Denied.

       18.     Denied.

       19.     Admitted.

       20.     Denied.

       21.     Denied.

       22.     Denied, except for the allegation that Ms. Teegarden claims the car she had been

provided caught fire. All other allegations of ¶22 are denied.

       23.     Denied.



           Case
4814-3691-9194, v. 34:18-cv-00554-SRB   Document
                                              2 95 Filed 07/24/19 Page 2 of 15
        24.       Denied.

        25.       Denied.

        26.       Denied.

        27.       Responding to ¶27, Defendant does not know the truth of the allegation and

therefore requires Plaintiff to present strict proof thereof.

        28.       Denied.

        29.       Denied.

        30.       Denied with the exception that Ms. Teegarden’s work at Park, LLC ended in 2015.

        31.       The allegations of ¶31 are denied except for Ms. Teegarden’s acknowledgment that

in or about April 2016 she started working as a manager at Prospect Studios as an independent

contractor at an hourly rate of $10 per hour under the agreement that Ms. Teegarden would

document her hours worked using the timecard system that had been established by GCM.

        32.       Denied.

        33.       The allegations of ¶33 are denied, including the unfounded and unsupported

allegation that Ms. Teegarden had previously been “employed” by GCM and/or that Nevin Dewar

had treated Ms. Teegarden badly any time previously.

        34.       Denied that Ms. Teegarden accepted a position at Prospect Studios for a limited

period of time.

        35.       Denied.

        36.       Denied.

        37.       Denied.




           Case
4814-3691-9194, v. 34:18-cv-00554-SRB     Document
                                                3 95 Filed 07/24/19 Page 3 of 15
       38.    Denied as stated. Ms. Teegarden was told that her services as property manager at

Villas of MurLen could be helpful and Ms. Teegarden volunteered to begin working primarily at

Villas of MurLen.

       39.    Denied.

       40.    Denied with the exception that Ms. Teegarden was provided use of a car because

she lived in Gladstone and the MurLen property is in Olathe, Kansas. All other allegations of ¶40

are denied.

       41.    Denied.

       42.    Denied.

       43.    Denied.

       44.    Denied.

       45.    Denied.

       46.    Denied.

       47.    Denied.

       48.    Denied.

       49.    Denied.

       50.    Denied as stated. Defendant admits that Ms. Teegarden worked primarily at the

Prospect Studios after working primarily at Villas of MurLen for some months.

       51.    Denied as stated.

       52.    Denied.

       53.    Deny that Plaintiff was entitled to a “commission payment” with regard to work at

Villas of MurLen related to the sale of that property or occupancy rate. Admit that Plaintiff

demanded a supposed “commission” to which she was not entitled.




           Case
4814-3691-9194, v. 34:18-cv-00554-SRB   Document
                                              4 95 Filed 07/24/19 Page 4 of 15
        54.     Denied as stated but admit that before Ms. Teegarden filed her EEO Complaint and

before Defendants had any knowledge that Ms. Teegarden had filed an EEO Complaint or was

participating in any EEO Complaint, Ms. Teegarden demanded payment of a commission to which

she was not entitled.

        55.     Responding to ¶55, Defendants do not know the truth of the allegations and

therefore require Plaintiff to present strict proof thereof.

        56.     Responding to ¶56, Defendants do not have sufficient knowledge to know the truth

of the allegations of ¶56 and therefore require Plaintiff to present strict proof thereof. Further

responding, Defendants deny that Ms. Teegarden informed Defendants that she needed time off

work for doctor appointments related to a back injury and/or any “disability” Ms. Teegarden has

alleged in her EEO Complaint or in this lawsuit.

        57.     Denied.

        58.     Denied.

        59.     Defendants are without sufficient knowledge to know the truth of the allegations in

¶59 and therefore require strict proof thereof by Plaintiff.

        60.     Denied as stated. Defendant Dewar admits that Plaintiff defamed Mr. Dewar by

telling one or more employees of Park, LLC that the drugs she supposedly found belonged to

Mr. Dewar or had been left on the premises by Mr. Dewar.

        61.     Denied.

        62.     Denied.

        63.     Denied.

        64.     Denied.

        65.     Denied.




           Case
4814-3691-9194, v. 34:18-cv-00554-SRB     Document
                                                5 95 Filed 07/24/19 Page 5 of 15
       66.     Denied.

       67.     Responding to ¶67, Defendants do not know and will not speculate as to what

Plaintiff “hoped” but deny that she “continued to work for GCM” and that she was entitled to any

commission with regard to work at Villas of MurLen.

       68.     Denied.

       69.     Denied.

       70.     Denied.

       71.     Denied.

       72.     Denied.

       73.     Admit that Vijay Dewar informed Ms. Teegarden in January 2018 that she had no

right to be on the premises of the property owned by Gladstone 180, LLC (Prospect Studios) after

Ms. Teegarden had chosen in late December 2017 or early January 2018 to stop working as

manager at Prospect Studios and had informed Defendant that she would not comply with the time

reporting and time card policy. In a message in January 2018, Vijay Dewar made the statement

recited in ¶73 out of frustration because of Ms. Teegarden’s continuing trespass and interference

with business at Prospect Studios and because she had failed and refused to stay off the premises

despite the fact that her business relationship with Gladstone 180, LLC had ended prior to the date

of the message.

       74.     Denied.

       75.     Denied.

       76.     Denied.

       77.     Denied.




           Case
4814-3691-9194, v. 34:18-cv-00554-SRB   Document
                                              6 95 Filed 07/24/19 Page 6 of 15
                                     RESPONSE TO COUNT I

       78.        Defendants incorporate their responses and objection to each of ¶¶1-77.

       79.        Denied.

       80.        Denied. Nevin Dewar’s country of origin is the United States of America.

       81.        Denied that any of the harassment, cussing and/or “job termination” alleged by

Plaintiff, all of which has previously been denied, had any relationship to Ms. Teegarden’s national

origin or race.

       82.        Denied.

       83.        Denied.


                                    RESPONSE TO COUNT II

       84.        Defendants incorporate their responses and objections to ¶¶1-83.

       85.        Denied.

       86.        Admit that Ms. Teegarden has claimed that she has been diagnosed with bi-polar

disorder but deny that any such bi-polar disorder, even if proven by Plaintiff, substantially limited

any of Plaintiff’s major life activities during the period of time she had a business relationship with

Gladstone 180, LLC, Torries, LLC (the owner of Villas of MurLen) and/or GCM. Defendants

further deny that Ms. Teegarden disclosed any disability, including without limitation, bi-polar

disorder and/or post-traumatic stress disorder when she began working at Gladstone 180, LLC in

April 2016 or at any time thereafter until disclosing such alleged condition in her EEO Complaint

of which Defendants did not have notice until months after Ms. Teegarden made her EEO

Complaint.        Further answering, Defendants deny that Ms. Teegarden requested any

accommodation with regard to any disability she has alleged in this case or that she alleged in her

EEO charge. Defendants further deny that Plaintiff was denied any request for time off or any




           Case
4814-3691-9194, v. 34:18-cv-00554-SRB     Document
                                                7 95 Filed 07/24/19 Page 7 of 15
other accommodation that was reasonably necessary for the performance of the work that was

requested by Defendants and agreed to by Ms. Teegarden.

       87.    Denied.

       88.    Denied.

       89.    Denied.

       90.    Denied.


                                 RESPONSE TO COUNT III

       91.    Defendants incorporate by reference herein each of their responses and objections

to ¶¶1-90.

       92.    Denied.

       93.    Denied.

       94.    Denied.

       95.    Denied.

       96.    Denied.

       97.    Denied.


                                 RESPONSE TO COUNT IV

       98.    Defendants incorporate by reference herein each of their responses and objections

to ¶¶1-97.

       99.    Denied.

       100.   Denied.

       101.   Denied.

       102.   Denied.

       103.   Denied.



           Case
4814-3691-9194, v. 34:18-cv-00554-SRB   Document
                                              8 95 Filed 07/24/19 Page 8 of 15
       104.    Unless expressly admitted herein, Defendants jointly and individually deny each

and every allegation of ¶¶1-103 of the Second Amended Complaint.


        DEFENDANTS’ JOINT AND INDIVIDUAL AFFIRMATIVE DEFENSES

       1.      First Affirmative Defense: This Court has previously entered its Order determining

that Vijay Dewar and Nevin Dewar as “owners” of any business entity that may have been

Plaintiff’s “employer” or owner of any real property where Plaintiff alleges she performed services

as an “employee” have no individual liability deriving from their status as the two owners of GCM.

Nevin Dewar did not employ Plaintiff at any time and, therefore, Nevin Dewar is an “employer”

under Title VII or under 42 U.S.C. §1981 or under the ADA and the ADAAA.

       2.      Second Affirmative Defense:        Defendant Nevin Dewar was not Plaintiff’s

supervisor with regard to any of the Plaintiff’s allegations of discrimination, harassment or

retaliation alleged in the Second Amended Complaint.

       3.      Third Affirmative Defense: Plaintiff’s allegations of disability discrimination

and/or retaliation in the Second Amended Complaint are not alleged in and/or go beyond Plaintiff’s

charge of discrimination that is identified in Plaintiff’s Second Amended Complaint and, therefore,

Plaintiff does not have any right to proceed under or recover damages in this case from either

Defendant on the claims of retaliation in Counts II (disability discrimination) and/or Count III

(retaliation and violation of the ADA and the ADAAA).

       4.      Fourth Affirmative Defense: Prior to the time Defendants GCM and Nevin Dewar

had any knowledge or notice of Plaintiff’s Charge of Discrimination alleged in this case, which

Plaintiff did not file until April 16, 2018, and of which GCM was not notified until late April or

early May 2018, Plaintiff’s alleged employment by GCM had ended either by Plaintiff quitting or

by Plaintiff being fired in late December 2017 or early January 2018. Plaintiff has not alleged and




           Case
4814-3691-9194, v. 34:18-cv-00554-SRB   Document
                                              9 95 Filed 07/24/19 Page 9 of 15
cannot prove that any action taken by GCM or Dewar that Plaintiff claims was discriminatory

resulted from or out of knowledge by GCM or Nevin Dewar that Plaintiff was participating in a

Charge of Discrimination being pursued by herself or that had been initiated by a third party.

       5.      Fifth Affirmative Defense: Plaintiff has not alleged and neither GCM nor Nevin

Dewar had knowledge or notice of opposition by Plaintiff to any allegedly discriminatory act or

omission by GCM or any employee of GCM until GCM first became aware in late April of early

May 2018 that Plaintiff had filed a Charge of Discrimination against GCM on April 18, 2018. The

Charge of Discrimination which is attached as Exhibit A to Plaintiff’s Second Amended Complaint

makes no allegation whatsoever of any harassing or discriminatory conduct by any employee,

officer or member of GCM as alleged in ¶74 of Plaintiff’s Second Amended Complaint at any time

while Plaintiff was still allegedly employed by GCM, which alleged employment, according to

Plaintiff’s allegations ended on or about January 25, 2018.

       6.      Sixth Affirmative Defense: During the period of alleged employment during which

Plaintiff has alleged she was discriminated against because of her disability, approximately April

2016 up to approximately January 25, 2018, neither Defendant had knowledge of any medical,

physical or emotional condition of Plaintiff that substantially limited at least one major life activity

of Plaintiff or which constituted a “disability” within the meaning of the ADA and the ADAAA.

Further, Plaintiff did not seek or request accommodation for any condition that would constitute a

“disability.” Further, to the extent that Plaintiff requested time off work because of any physical

or emotional condition or requested accommodation to assist or enable her to perform her job

duties, Defendant provided such accommodation and Plaintiff never informed Defendants that any

such accommodation was not reasonably sufficient to enable her to perform her job duties.




          Casev. 4:18-cv-00554-SRB
4814-3691-9194,  3                       Document
                                               10 95 Filed 07/24/19 Page 10 of 15
       7.      Seven Affirmative Defense: Neither Defendant engaged in words or actions or

permitted employees of GCM under their supervision to engage in words or actions that were both

subjectively offensive to Plaintiff and were objectively offensive to a reasonable person under the

then and there existing facts and circumstances and none of the words or actions by Vijay Dewar,

Nevin Dewar or independent contractor, Stelting, that Plaintiff has alleged were so repeated,

recurring or of long-standing duration such as to create a hostile environment adversely affecting

terms and conditions of Plaintiff’s alleged employment by GCM.

       8.      Eighth Affirmative Defense:           Plaintiff’s allegation of entitlement to a

“commission” for her work that increased the value of real property known as Villas of MurLen

is barred by the applicable Kansas statute of frauds in that the claim of entitlement to commission

was an oral “promise” and not reduced to writing.

       9.      Ninth Affirmative Defense: Plaintiff’s claim in Count I to entitlement of payment

of a “commission” fails because neither GCM nor Nevin Dewar owned Villas of MurLen or had

any right or obligation to make payment to Plaintiff under the “contract for commission” Plaintiff

has alleged.

       10.     Tenth Affirmative Defense: Plaintiff has failed to allege any factual basis sufficient

to establish a prima facie case or sufficient to establish entitlement to judgment on a claim that any

act or omission by GCM or Nevin Dewar in failing to pay a supposed commission to which

Plaintiff claims she was entitled was in any way causally related to Plaintiff’s race, sex or country

of national origin.

       11.     Eleventh Affirmative Defense: Plaintiff’s claim of battery against GCM and Nevin

Dewar is barred by the one-year Kansas statute of limitations applicable to a battery claim, which

applies because Plaintiff has alleged that the claimed battery took place in the State of Kansas at




          Casev. 4:18-cv-00554-SRB
4814-3691-9194,  3                      Document
                                              11 95 Filed 07/24/19 Page 11 of 15
the Villas of MurLen located in Olathe, Johnson County, Kansas in 2017. The claim of battery

was not asserted in the original Complaint or the First Amended Complaint.

        12.     Twelfth Affirmative Defense:        Plaintiff’s claims for punitive damages are

unwarranted and unjustified in that Plaintiff has failed to allege and cannot prove that either

Defendant engaged in willfully wrongful or malicious conduct with regard to Plaintiff.

        WHEREFORE, having fully answered Plaintiff’s allegations in Counts I through IV of the

Second Amended Complaint, Defendants pray for judgment against Plaintiff and for the

assessment of all costs, expenses and reasonable attorney’s fees against Plaintiff and for any other

relief deemed appropriate by the Court.


                              COUNTERCLAIM OF NEVIN DEWAR

                                               COUNT I


        COMES NOW individual Defendant Nevin Dewar, and for his counterclaim against

Plaintiff, alleges and states as follows:

        1.      Plaintiff, Tanya Teegarden, has alleged in her Second Amended Complaint that she

is a resident of Kansas City, Jackson County, Missouri.

        2.      Nevin Dewar is a resident of Leawood, Johnson County, Kansas.

        3.      On May 4, 2018, Teegarden filed a Petition for Protection from Stalking or Sexual

Assault against Nevin Dewar in the District Court of Johnson County, Kansas in Case No.

18CV2487, Division M2.

        4.      In the Petition, Plaintiff made allegations of fact claiming that, amongst other

things, that Nevin Dewar had:

                (a)       Attacked her by knocking a plate from her hand and causing her to break a

        fingernail; and



          Casev. 4:18-cv-00554-SRB
4814-3691-9194,  3                          Document
                                                  12 95 Filed 07/24/19 Page 12 of 15
                (b)     Nevin Dewar had damaged or tampered with the wheels on her automobile

        causing one or more of the wheels to come off the automobile thereby endangering her;

        and

                (c)     Nevin Dewar had “raised his hand like he was going to choke me.”

        5.      None of the above allegations that Plaintiff made against Nevin Dewar were true

and none of the allegations had any legitimate factual basis whatsoever.

        6.      Ms. Teegarden’s allegations as set out above were presented to the Honorable

Robert Scott of the Johnson County District Court on July 2, 2018.

        7.      On July 2, 2018, Judge Scott, after hearing Plaintiff’s evidence, granted Mr. Nevin

Dewar’s Motion to dismiss the Petition against Mr. Dewar and entered the Court’s Order doing

so.

        8.      Teegarden did not appeal from the Judge’s Order dismissing her Petition on or

about July 2, 2018.

        9.      Plaintiff initiated the Petition seeking an Order of Protection without probable cause

in that she knew or reasonably should have known that the allegations of threat or threatened injury

were not true, were contrived and were pretextual.

        10.     Plaintiff initiated the Petition with the malicious purpose and intent of retaliating

against Nevin Dewar for Plaintiff’s mistaken and entirely unfounded belief that Mr. Nevin Dewar

had terminated her ostensible employment by a company with whom Nevin Dewar was affiliated

and for which Plaintiff had worked as a property manager.

        11.     Plaintiff’s allegations that were both lacking in probable cause and malicious

terminated in favor of Nevin Dewar with the judgment entered by Judge Scott dismissing

Plaintiff’s Petition.




          Casev. 4:18-cv-00554-SRB
4814-3691-9194,  3                      Document
                                              13 95 Filed 07/24/19 Page 13 of 15
       12.     As a result of Plaintiff’s malicious initiation of the Petition for Protective Order

with malice as set out before, Nevin Dewar was required to incur attorney’s fees in successfully

defending against and defeating Plaintiff’s Petition.

       WHEREFORE, Nevin Dewar prays for judgment under Count I of this Counterclaim for

damages in the amount of all attorney’s fees Nevin Dewar incurred in successfully defeating

Plaintiff’s maliciously brought Petition for Protective Order and for all costs and expenses of the

action and for any other relief deemed appropriate by the Court.


                                          COUNT II
                                        Abuse of Process

       13.     For Count II of this Counterclaim, Nevin Dewar incorporates by reference herein

and makes a part hereof each and every allegation of Count I.

       14.     In having Summons issued for service of Plaintiff’s Petition seeking Protective

Order filed in the Johnson County District Court, Plaintiff used legal process in order to prosecute

the Petition for Protective Order identified hereinbefore.

       15.     Plaintiff served process, that is, the Summons and Petition, with the ulterior motive

and improper purpose of attempting to establish or support the Charge of Discrimination Plaintiff

had filed with the EEOC on April 18, 2018 alleging, among other things, violation of Plaintiff’s

rights under Title VII and/or other discriminatory conduct.

       16.     As a direct and proximate result of Teegarden’s misuse of legal process, including

without limitation, service of Summons and Petition seeking Protective Order against Nevin

Dewar as alleged above, Nevin Dewar was caused and compelled to incur attorney’s fees in

response to the Petition.

       17.     Plaintiff’s abuse of process as set out above was willfully wrongful, unjustified,

motivated by an evil purpose and/or intended to cause injury and harm to Nevin Dewar, thereby,



          Casev. 4:18-cv-00554-SRB
4814-3691-9194,  3                      Document
                                              14 95 Filed 07/24/19 Page 14 of 15
entitling Nevin Dewar to recover exemplary damages against Plaintiff in addition to any actual

damaged awarded hereunder.

       18.     Plaintiff’s Petition for Protective Order was dismissed on July 2.

       WHEREFORE, Nevin Dewar prays for judgment against Plaintiff under Count II of this

Counterclaim for actual damages incurred as well as all costs and expenses of the action and for

exemplary damages in an amount that is fair, just and reasonable under the facts and circumstances

and for any other relief deemed appropriate by the Court.

                                             Respectfully submitted,

                                             WYRSCH HOBBS MIRAKIAN, P.C.

                                     By:            /s/ Stephen G. Mirakian
                                             Stephen G. Mirakian            MO #29998
                                             1200 Main Street, Suite 2110
                                             Kansas City, MO 64105
                                             816-221-0080
                                             Fax: 816-221-3280
                                             smirakian@whmlaw.net
                                             ATTORNEYS FOR DEFENDANTS



                                CERTIFICATE OF SERVICE

        I hereby certify that on this 24th day of July, 2019, a true and correct copy of the above
referenced document was electronically filed with the court using ECF Filing and a copy emailed
to the following:

               Michael A. Williams (KS #19124)
               Williams Dirks Dameron LLC
               nwilliams@williamsdirks.com
               Attorney for Plaintiff

                                                    /s/ Stephen G. Mirakian
                                             Attorney for Defendant




          Casev. 4:18-cv-00554-SRB
4814-3691-9194,  3                     Document
                                             15 95 Filed 07/24/19 Page 15 of 15
